DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/524190 filed July 29, 2019. Claims 1-9 are currently pending and have been considered below.

Election/Restrictions
Claims 5 and 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on February 15, 2022 and March 3, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claims 2-3 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the For the purposes of examination, the claims will be understood as requiring that some of the sizes of the auxiliary pixel openings decrease from the first region towards the outside. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Xu et al. (US 2018/0163290).
Regarding claim 1: Xu et al. discloses a mask device including a mask frame (5), a mask (1) provided on the frame, a deposition area (2) on the mask and a non-deposition area (3) on the mask where the deposition area (2) includes a number of deposition through-holes (20) which are pixel openings and the non-deposition area (3) includes transition holes (300) that are auxiliary pixel openings smaller than the deposition holes (20) (pars. 41-42, 51, figures 2, 3 and 5). 
Regarding claim 2: Xu et al. discloses that the transition holes (300) are arranged regularly around one side of the deposition area (2) and their sizes gradually decrease further away from the deposition area (2) (par. 41, figure 2). 
Regarding claim 4: Xu et al. discloses that the non-deposition area (3) can include a first transition area (31) and a second transition area (32) such that three discrete areas are arranged, each having their own set of transition holes (300) which can be considered first and second auxiliary pixel openings (par. 67, figure 11). 
Regarding claim 6: Xu et al. discloses that the transition holes (300) within the first transition area (31) are smaller than the deposition holes (20) in the deposition area (2) and the sizes of the transition holes (300) in the first transition area (31) gradually decrease further from the deposition area (2) (par. 69, figures 11-12). 
Regarding claim 7: Xu et al. discloses that both the deposition holes (20) and the transition holes (300) can be through-holes (par. 41, figure 3). 
Regarding claim 8: Xu et al. discloses that some of the transition holes (300) in the first transition area (31) can be through-holes (par. 12). 
	Regarding claim 9: Xu et al. shows that some of the transition holes (300) aren’t through holes in one embodiment such that a thickness of the mask (1) at parts of the deposition holes (20) and close transition holes (300) have a thickness that is smaller than a thickness at parts of the outer transition holes (300), such that this overall thickness of the mask gradually increases further out from the deposition holes (see figure 12, annotated below).

[AltContent: textbox (T3)][AltContent: textbox (T2)][AltContent: textbox (T1)][AltContent: textbox (T4)][AltContent: textbox (T5)][AltContent: textbox (T1<T2<T3<T4<T5)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    322
    607
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. as applied to claims 1-2, 4 and 6-9 above, and further in view of Baek (US 2015/0165464).
Regarding claim 3: Xu et al. fails to explicitly disclose that the transition holes (300) are arranged as a plurality of circles of holes (300). However, Baek discloses a similar mask device in which a plurality of circular bands of dummy patterns (DP1, DP2) having openings are provided outside of the active pattern (AP) region which has openings (pars. 87-89, figures 7-8). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the transition area (3) of Xu et al. such that the transition holes (300) are arranged in a plurality of circular bands surrounding the deposition holes (20) in a manner similar to that taught by Baek because Baek discloses that this arrangement helps distribute tensile stresses better to the dummy patterns and prevents any deformation of the active deposition patterns (par. 94). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/S.A.K/
Stephen KittExaminer, Art Unit 1717
3/17/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717